Dickinson, J.
The object of this action is to determine the legal validity of proceedings taken under the charter of the city of Minneapolis, which are claimed on the part of the city to have been effectual as a condemnation and legal appropriation of a strip of the plaintiff’s land, 30 feet wide, for the purposes of a public street. In the district court the condemnation proceedings were held to have been invalid. Without considering other objections to the validity of the proceedings in question, it is enough, in support of the decision of the court below, that it appears upon the face of the proceedings that the land, for the taking of which an assessment of damages was made by the commissioners, was a strip lying 30 feet south of the land which is the subject of this .action. Both in the award of commissioners reported to the city council, and in the notice of its filing, required to be published preliminary to confirmation by the council, *468another tract of land is described than that to which this action relates, and that is the assessment which was confirmed by the city council. Such proceedings, in terms relating to other land, cannot support the claim of the city that the land here in question was thereby legally taken from the owner and devoted to the public use.
Order affirmed.